PER CURIAM.
This appeal is from a judgment in favor of plaintiff, a publisher, for charges for advertisements of defendant restaurant corporation which appeared in plaintiff’s two weekly publications.
Both parties concede that an oral agreement was made early in 1959 and that the advertisements ran until November 1960, and that one payment was made by defendant in January 1960. The issues at trial were: (1) Was the agreement that the advertisements run on a “further notice” basis, as plaintiff claimed, or was the agreement for a one-month trial, with no commitment beyond that time, as defendant claimed; (2) whether the defendant at any time notified plaintiff to discontinue the advertisements; (3) whether the advertisements were in the form authorized by defendant; and (4) whether the single payment was on account or in full accord and satisfaction.
These issues were essentially factual, and the record discloses no reason for disturbing the judgment.
Affirmed.